281 S.C. 491 (1984)
316 S.E.2d 385
Nathaniel OWENS, Respondent,
v.
CANAL WOOD CORP., Operating as a Self-Insurer, Appellant.
22104
Supreme Court of South Carolina.
May 14, 1984.
J. Reese Daniel, Columbia, for appellant.
J. Marvin Mullis, Jr., Columbia, for respondent.
May 14, 1984.
Per Curiam:
The appellant Canal Wood Corporation appeals from a circuit court order remanding this workers' compensation case for the taking of additional testimony on the existence of *492 an employer-employee relationship. The order of the circuit court does not involve the merits of the action. It is therefore interlocutory and not reviewable by this Court for lack of finality. Hunt v. Whitt, 279 S.C. 343, 306 S.E. (2d) 621 (1983); King v. Singer Co., 276 S.C. 419, 279 S.E. (2d) 367 (1981).
The appeal is dismissed without prejudice. See Gunnells v. Raybestos-Manhattan, Inc., 261 S.C. 106, 198 S.E. (2d) 535 (1973).